DETAILED ACTION
	For this Office action, Claims 1-18 are pending.  Claims 4-18 are new.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 07 March 2022, regarding the respective grounds of rejection of Claims 1-3 under 35 U.S.C. 112(b) and 35 U.S.C. 103 have been fully considered and are persuasive.  The grounds of rejection have been withdrawn.  Applicant has amended the claims in a manner that address and overcome the issues of indefiniteness that required the grounds of rejection under 35 U.S.C. 112(b); therefore, upon further consideration, said grounds of rejection have been withdrawn.  The amendments to Claims 1 and 2 add limitations that overcome the teachings of the cited prior art of the previous office action; therefore, upon further consideration, said grounds of rejection have been withdrawn.  For more detail on why said grounds of rejection have been withdrawn, please consult the relevant sections of the Applicant Arguments/Remarks Made in an Amendment filed 07 March 2022.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney James K. Folker on 10 May 2022.
The application has been amended as follows: 
Claim 1 shall now read as:
1.  (Line 14)…the waste liquid

Claim 2 shall now read as:
2.  (Line 12)…the waste liquid
(Line 24)…over the weir into the waste liquid accommodating tank 

Claim 3 shall now read as:
3.  (Line 13)…the waste liquid

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: independent Claims 1-3 have been amended to comprise, among other features, a spray water seal type pump that sucks a combination of spray and air via a spray suction port.  This feature when combined with the remaining claimed limitations of the instant claims (such as the sealing water reservoir tank in fluid communication with said pump) is not taught or suggested by the prior art; therefore, after further consideration, the claims are considered allowable after entry of the examiner amendments detailed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        05/10/2022